Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are currently pending and have been examined.
Claims 1-14 are rejected. 

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 08 April 2015 claiming benefit to Provisional Application 62/397,554.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 – Statutory Categories of Invention:
Claims 1-14 are drawn to a system, which is a statutory category of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a system in part performing the steps of generate a score for each biomarker; compute a severity associated with each biomarker, and generate an overall score for the user based on at least one of the score for each biomarker and the severity associated with each biomarker; and generate at least one treatment recommendation based on at least one of the score for each biomarker and the severity associated with each biomarker. Dependent claim 13 recites wherein the notification comprises an indication of the at least one treatment recommendation. 
These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(2) citing the abstract idea grouping for mental processes in a computer environment). Additionally, these steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people).

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1 and 3 recite a frontend unit with one or more processors comprising a cluster of instances. The specification provides exemplary components and structure for the frontend unit (Detailed Description in ¶ 00101, ¶ 00103, and ¶ 00113) wherein patient biomarker data can be received by the user on a standard computer component. The use of a frontend unit comprising one or more processors, in this case to receive values of a plurality of biomarkers, only recites the frontend unit comprising one or more processors as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
 Claims 1 and 3 recites a content unit with one or more processors comprising a cluster of instances, and a computing device of a user with an application. The specification defines the content unit operably coupled to the frontend unit as potentially including an API module, one or more controllers, a content engine, an admin module, models, and a database (Detailed Description in ¶ 00104). The use of a content unit operably coupled to the frontend unit, in this case to store a library of data and generate a treatment recommendation, only recites the content unit operably coupled to the frontend unit as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). The specification defines the application executed by a computing device of a user as possibly a laptop computer, a desktop computer, a tablet computer, a cellular smart phone, a phablet, a computing kiosk, and/or any other computing device (Detailed Description in ¶ 0080, ¶ 0083, and ¶ 00100). The use of an application executed by a computing device of a user, in this case to send biomarker data and receive treatment recommendations, only recites the application executed by a computing device of a user as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 4 and 5 recite an integrations unit with one or more processors comprising a cluster of instances. The specification defines the integrations unit operably coupled to the frontend unit as potentially including an APRI module, one or more processors, a local or remote server/s, and a wire/wireless connection (Detailed Description in ¶ 00111). The use of an integrations unit, in this case to receive at least one value of at least one biomarker of the plurality of biomarkers from the wearable device, only recites the integrations unit as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 6 and 7 recite an account and identity unit with one or more processors comprising a cluster of instances. The specification defines the account and identity unit operably coupled to the frontend unit as potentially including an API module, one or more controllers, local/remote servers , models, and a database (Detailed Description in ¶ 00108). The use of an account and identity unit, in this case to maintain authentication data associated with the user along with authentication data associated with a plurality of other users, only recites the account and identity unit as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 8 and 9 recite a secure health store unit with one or more processors comprising a cluster of instances. The specification defines the secure health store unit operably coupled to the frontend unit as potentially including an API module, one or more controllers, an admin module, models, and a database (Detailed Description in ¶ 00109). The use of a secure health store unit, in this case to storing the values of the one or more biomarkers for the user, only recites the secure health store unit as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 10 and 11 recite a notifications unit with one or more processors comprising a cluster of instances. The specification defines the notifications unit operably coupled to the frontend unit as potentially including an API module, one or more controllers, an admin module, models, and a database (Detailed Description in ¶ 00110). The use of a notifications unit, in this case to generate a notification configured to be sent to the computing device of the user, only recites the notifications unit as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
Claim 4 recites a wearable device. The specification defines the wearable device as any device capable of collecting patient data; i.e. a smart watch or other personal health monitoring device (Detailed Description in ¶ 0080, ¶ 00100, and ¶ 00111). The use of a wearable device, in this case to receive biomarker data, only recites the wearable device as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
Claim 1 recites receive values of a plurality of biomarkers from an application executed by a computing device of a user; store a library of data; send the at least one treatment recommendation to the application. The use of receiv[ing] values of a plurality of biomarkers from an application executed by a computing device of a user, stor[ing] a library of data, and sending the at least one treatment recommendation to the application, only recites the limitations as tools which only serve to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and are therefore not a practical application of the recited judicial exception.
Claim 2 recites wherein the application is configured to display the at least one treatment recommendation. The limitations are only recited as a tool which only serves as display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception.
Claim 4 recites receive at least one value of at least one biomarker of the plurality of biomarkers from the wearable device. The limitations are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claim 10 recites generate a notification configured to be sent to the computing device of the user. The limitations are only recited as a tool which only serves as display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception. 
Claim 12 recites a notification sent via at least one of an email, a text message, and a social network message. The limitations are only recited as a tool which only serves as display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception.
Claim 14 recites wherein the treatment recommendation comprises an automated scheduling of a visit to a clinician. The automated scheduling of a visit via the treatment recommendation is recited as a tool which only serves as extra solution activities incidental to the primary process that is merely a nominal or tangential addition to the claim (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1 and 3 recite a frontend unit with one or more processors comprising a cluster of instances, content unit with one or more processors comprising a cluster of instances, and a computing device of a user with an application. Claims 4 and 5 recite an integrations unit with one or more processors comprising a cluster of instances. Claims 6 and 7 recite an account and identity unit with one or more processors comprising a cluster of instances. Claims 8 and 9 recite a secure health store unit with one or more processors comprising a cluster of instances. Claims 10 and 11 recite a notifications unit with one or more processors comprising a cluster of instances.
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Claims3, 5, 7, 9, and 11 recite a cluster of instances. The specification further defines the instances as a use of a virtual server, which can be scaled and deployed independently of the other unit – such as a Amazon Web Services instance. The implementation of an instance for accessing remote server operations only recites the component as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). The use of a cluster of instances to remotely process data is well-understood, routine, and conventional. This position is supported by Leena Rao, AWS Launches Cluster Compute EC2 Instances For High Performance Applications, Tech Crunch (June 10, 2010)( treated as a review under MPEP § 2106.07(a)(III)(C) that describes the state of the art and discusses what is well-known and in common use in the relevant industry). Therefore, the cluster of instances additional element is not sufficient to amount to significantly more than the recited judicial exception.
Claim 4 recites a wearable device. The use of a wearable device to collect patient biomarker data is well-understood, routine, and conventional activity. This position is supported by (1) Kakkar et al. (US Patent App. No. 2016/0089089) teaching on the system receiving biomarker data for the user from a wearable user device in the Detailed Description in ¶ 0062 and ¶ 0073; (2) An et al. (US Patent App. No. 2013/0116578) teaching on a patient wearable device for collecting biomarker data in the Background in ¶ 0004-5; and (3) Kaleal (US Patent App. No. 2016/0086500) teaching on a biomarker collection device worn by the user in the Detailed Description in ¶ 0049 and ¶ 0052. Therefore, the wearable device additional element is not sufficient to amount to significantly more than the recited judicial exception.
Claim 1 recites store a library of data. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Claim 1 recites send the at least one treatment recommendation to the application. The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Claim 1 recites receive values of a plurality of biomarkers from an application executed by a computing device of a user. The courts have decided that determining the level of a biomarker in blood by any means  as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Claim 2 recites wherein the application is configured to display the at least one treatment recommendation. The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Claim 4 recites receive at least one value of at least one biomarker of the plurality of biomarkers from the wearable device. The courts have decided that determining the level of a biomarker in blood by any means  as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Claim 10 recites generate a notification configured to be sent to the computing device of the user. The courts have decided that receiving or transmitting data over a network as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example i. receiving or transmitting data over a network, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).
Claim 12 recites a notification sent via at least one of an email, a text message, and a social network message. The courts have decided that receiving or transmitting data over a network as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example i. receiving or transmitting data over a network, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).
Claim 14 recites wherein the treatment recommendation comprises an automated scheduling of a visit to a clinician. The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Furthermore, each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Claims 1-14 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Spiteri (US Patent No. 8,812,249)[hereinafter Spiteri] in view of Martin et al. (US Patent No. c)[hereinafter Martin]. 
As per claim 1, Spiteri teaches on the following limitations of the claim: 
a system comprising: a frontend unit comprising one or more processors configured to receive values of a plurality of biomarkers from an application executed by a computing device of a user is taught in the Detailed Description in col 4 lines 24-39, col 7 lines 57-62 and in the Figures at fig 9 reference characters S101-104 (teaching on a patient input interface with a biomarker detection unit, patient information input unit, and processing unit (treated as synonymous to a front end application) on a patient device that receives biomarker data input associated with a specific patient user);
generate a score for each biomarker is taught in the Detailed Description in col 4 lines 52-65 and col 6 lines 60-67 (teaching on determining a score for each biomarker);
compute a severity associated with each biomarker, and is taught in the Detailed Description in col 4 lines 52-65 and col 6 lines 60-67 (teaching on the score for each biomarker corresponding to a severity index);
generate an overall score for the user based on at least one of the score for each biomarker and the severity associated with each biomarker; and is taught in the Detailed Description in col 5 lines 20-38 and col 6 lines 15-45 (teaching on determining an overall disease state for the patient based in part on the severity index scores for the biomarkers provided);
a content unit operably coupled to the frontend unit, the content unit configured to store a library of data is taught in the Detailed Description in col 4 lines 40-51 and in the Figures at fig 9 reference character S104 (teaching on a memory unit with a second storage area containing control and operations data for the system);
the content unit comprising one or more processors configured to generate at least one treatment recommendation based on at least one of the score for each biomarker and the severity associated with each biomarker is taught in the Detailed Description in col 3 lines 56-58, in the Summary in col 2 lines 45-65, in the Claims in col 10 claim 17, and in the Figures at fig 9 reference characters S105-106  (teaching on "operating on" the biomarker information in the memory unit to determine if there is a suitable treatment for the patient based on the disease state); -AND-
the content unit configured to send the at least one treatment recommendation to the application is taught in the Detailed Description in col 4 line 66 - col 5 line 7, col 7 lines 44-52, in the Summary in col 2 lines 60-61 and in the Figures at fig 9 reference characters S105-106  (teaching on an output unit to return patient treatment recommendation information back to the user - here the system can be either (1) two disparate devices for receiving biomarker information and returning output or (2) a single connective "two way communications" unit, and therefore is treated as synonymous to returning the outcome to the user application device).
Spiteri fails to teach the following limitation of claim 1. Martin, however, does teach the following: 
generate an overall score for the user is taught in the Detailed Description in col 5 lines 3-17 and in the Summary in col 1 line 66 - col 2 line 11 (teaching on a disease state (here periodontal disease state) being represented by an overall disease state score wherein the score is generated in part by individual biomarker data (here the biomarkers are related to gum and tooth health indicators) severity scores).
One having ordinary skill in the art at the time the invention was filed would modify the treatment recommendation based on biomarker data system of Spiteri to include the overall health score calculation for the patient of Martin because the “use of the score may improve patient involvement in their care and treatment decisions formulated by their [provider], resulting in better health care outcomes” (Martin in the Background in col 2 lines 9-11).
As per claim 2, the combination of Spiteri and Martin discloses all of the limitations of claim 1. Spiteri also discloses the following: 
the system of claim 1, wherein the application is configured to display the at least one treatment recommendation is taught in the Detailed Description in col 4 line 66 - col 5 line 7, col 7 lines 44-52, col 8 lines 13-24, in the Summary in col 2 lines 60-61  (teaching on an output unit to return patient treatment recommendation information back to the user on a display).
As per claim 8, the combination of Spiteri and Martin discloses all of the limitations of claim 1. Spiteri also discloses the following: 
the system of claim 1, further comprising a secure health store unit comprising one or more processors operably coupled to the frontend unit, the secure health store unit storing the values of the one or more biomarkers for the user is taught in the Detailed Description in col 4 lines 40-51 and in the Figures at fig 9 reference character S104 (teaching on a memory unit with a first storage area coupled to the patient input interface storing biomarker content of the current and historical patient data).
As per claim 10, the combination of Spiteri and Martin discloses all of the limitations of claim 1. Spiteri also discloses the following: 
the system of claim 1, further comprising a notifications unit comprising one or more processors operably coupled to the frontend unit, the notifications unit configured to generate a notification configured to be sent to the computing device of the user is taught in the Detailed Description in col 6 lines 58-63, col 7 lines 30-43, and in the Drawing Descriptions in col 3 Fig. 8 (teaching on an action alert model coupled to the patient interface that provides alerts to the user regarding a updated treatment plan change recommendation).
As per claim 13, the combination of Spiteri and Martin discloses all of the limitations of claim 10. Spiteri also discloses the following: 
the system of claim 10, wherein the notification comprises an indication of the at least one treatment recommendation is taught in the Detailed Description in col 6 lines 58-63, col 7 lines 30-43, col 6 line 64 - col 7 line 7, and in the Drawing Descriptions in col 3 Fig. 8 (teaching on an action alert model coupled to the patient interface that provides alerts to the user regarding a updated treatment plan change recommendation).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Spiteri (US Patent No. 8,812,249)[hereinafter Spiteri] in view of Martin et al. (US Patent No. 8,267,689)[hereinafter Martin] in further view of Kakkar et al. (US Patent App. No. 2016/0089089) further evidenced by AWS, Amazon Elastic Container Service, Developer Guide, API Version 2014-11-13 (Nov. 13, 2014)[hereinafter AWS, Amazon Elastic Container Service, Developer Guide]. 
As per claim 3, the combination of Spiteri and Martin discloses all of the limitations of claim 1. Spiteri fails to teach the following; Kakkar, however, does disclose:
the system of claim 1, wherein: the frontend unit comprises a first cluster of instances; and the content unit comprises a second cluster of instances is taught in the Detailed Description in ¶ 0035 and ¶ 0038-39 (teaching on the system components being maintained on remote server systems like Amazon Web Services wherein the standard operations design includes region specific clusters of instances as evidenced by API Version 2014-11-13 (see p. 160 § Cluster concepts) - hereinafter it will be assumed that all disparate operational components are unique regions with independent clusters).
One having ordinary skill in the art at the time the invention was filed would modify the treatment recommendation based on biomarker data system of Spiteri to include region specific clusters of instances system architecture of Kakkar with the motivation of “allowing the users to quickly scale up by accessing more resources as needed” (Kakkar in the Detailed Description in ¶ 0037).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Spiteri (US Patent No. 8,812,249)[hereinafter Spiteri] in view of Martin et al. (US Patent No. 8,267,689)[hereinafter Martin] in further view of Kakkar et al. (US Patent App. No. 2016/0089089) further evidenced by Dava Stewart, Samsung’s New All-in-One Bio-Processor Chip Launches Amid Controversy Among Physicians and Medical Laboratory Professionals over the True Value of Wearable Health-monitoring Devices, Dark Daily: Laboratory Pathology (Feb, 12, 2016)[hereinafter Stewart]. 
As per claim 4, the combination of Spiteri and Martin discloses all of the limitations of claim 1. Spiteri also discloses the following: 
the computing device of the user comprising a wearable device worn by the user, the integrations unit configured to receive at least one value of at least one biomarker of the plurality of biomarkers from the wearable device is taught in the Detailed Description in ¶ 0062 and ¶ 0073 (teaching on the system receiving biomarker data for the user from a wearable user device).
Spiteri fails to teach the following limitation of claim 4. Kakkar, however, does teach the following: 
the system of claim 1, further comprising an integrations unit comprising one or more processors operably coupled to the frontend unit is taught in the Detailed Description in col 4 lines 24-32 and in the Summary in col 1 lines 60-63 (teaching on the biomarker detection unit coupled to the patient input interface wherein the biomarker detection until comprises a lab on chip unit for receiving and preprocessing biomarker data directly from the user - the use of lab on chip technology in wearable devices is further evidenced by Stewart (see the introduction on p. 1)).
One having ordinary skill in the art at the time the invention was filed would modify the treatment recommendation based on biomarker data system of Spiteri to include collecting biomarker data from a user wearable device of Kakkar with the motivation of collecting healthcare data outside of the clinical setting where “reactive treatment can often be more expensive and less effective than preemptive treatment” (Kakkar in the Background in ¶ 0002). 

Claims 5-7, 9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Spiteri (US Patent No. 8,812,249)[hereinafter Spiteri] in view of Martin et al. (US Patent No. 8,267,689)[hereinafter Martin] in further view of Kakkar et al. (US Patent App. No. 2016/0089089).
As per claim 5, the combination of Spiteri and Martin discloses all of the limitations of claim 4. Spiteri fails to teach the following; Kakkar, however, does disclose:
the system of claim 4, wherein the integrations unit comprises a cluster of instances is taught in the Detailed Description in ¶ 0035 and ¶ 0038-39 (teaching on the system components being maintained on remote server systems like Amazon Web Services wherein the standard operations design includes region specific clusters of instances).
One having ordinary skill in the art at the time the invention was filed would modify the treatment recommendation based on biomarker data system of Spiteri to include region specific clusters of instances system architecture of Kakkar with the motivation of “allowing the users to quickly scale up by accessing more resources as needed” (Kakkar in the Detailed Description in ¶ 0037).
As per claim 6, the combination of Spiteri and Martin discloses all of the limitations of claim 1. Spiteri fails to teach the following; Kakkar, however, does disclose:
the system of claim 1, further comprising an account and identity unit comprising one or more processors operably coupled to the frontend unit, the account and identity unit comprising authentication data associated with the user along with authentication data associated with a plurality of other users is taught in the Detailed Description in ¶ 0040 and ¶ 0046 (teaching on the system comprising an authentication server wherein the authentication data for the users is stored to provide secure access to account data).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have user access authentication security data of Kakkar included with the treatment recommendation based on biomarker data system of Spiteri since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictably protecting patient health data from unauthorized users.
As per claim 7, the combination of Spiteri and Martin discloses all of the limitations of claim 6. Spiteri fails to teach the following; Kakkar, however, does disclose:
the system of claim 6, wherein the account and identity unit comprises a cluster of instances is taught in the Detailed Description in ¶ 0035 and ¶ 0038-39 (teaching on the system components being maintained on remote server systems like Amazon Web Services wherein the standard operations design includes region specific clusters of instances).
One having ordinary skill in the art at the time the invention was filed would modify the treatment recommendation based on biomarker data system of Spiteri to include region specific clusters of instances system architecture of Kakkar with the motivation of “allowing the users to quickly scale up by accessing more resources as needed” (Kakkar in the Detailed Description in ¶ 0037).
As per claim 9, the combination of Spiteri and Martin discloses all of the limitations of claim 8. Spiteri fails to teach the following; Kakkar, however, does disclose:
the system of claim 8, wherein the secure health store unit comprises a cluster of instances is taught in the Detailed Description in ¶ 0035 and ¶ 0038-39 (teaching on the system components being maintained on remote server systems like Amazon Web Services wherein the standard operations design includes region specific clusters of instances).
One having ordinary skill in the art at the time the invention was filed would modify the treatment recommendation based on biomarker data system of Spiteri to include region specific clusters of instances system architecture of Kakkar with the motivation of “allowing the users to quickly scale up by accessing more resources as needed” (Kakkar in the Detailed Description in ¶ 0037).
As per claim 11, the combination of Spiteri and Martin discloses all of the limitations of claim 10. Spiteri fails to teach the following; Kakkar, however, does disclose:
the system of claim 10, wherein the notifications unit comprises a cluster of instances is taught in the Detailed Description in ¶ 0035 and ¶ 0038-39 (teaching on the system components being maintained on remote server systems like Amazon Web Services wherein the standard operations design includes region specific clusters of instances).
One having ordinary skill in the art at the time the invention was filed would modify the treatment recommendation based on biomarker data system of Spiteri to include region specific clusters of instances system architecture of Kakkar with the motivation of “allowing the users to quickly scale up by accessing more resources as needed” (Kakkar in the Detailed Description in ¶ 0037).
As per claim 12, the combination of Spiteri and Martin discloses all of the limitations of claim 10. Spiteri fails to teach the following; Kakkar, however, does disclose:
the system of claim 10, wherein the notification is sent via at least one of an email, a text message, and a social network message is taught in the Detailed Description in ¶ 0089 (teaching on sending the user alert via a text message or an email to the user device).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have notifications via email or text message of Kakkar included with the treatment recommendation alerting based on biomarker data system of Spiteri since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictably provide the user the notification using known methods on the user’s mobile device.
As per claim 14, the combination of Spiteri and Martin discloses all of the limitations of claim 11. Spiteri also discloses the following: 
an automated scheduling of a visit to a clinician is taught in the Detailed Description in ¶ 0101 (teaching on the alert system automatically scheduling an appointment with the user's healthcare provider's scheduling software).
Spiteri fails to teach the following limitation of claim 14. Kakkar, however, does teach the following: 
the system of claim 11, wherein the treatment recommendation comprises ... scheduling of a visit to a clinician is taught in the Detailed Description in col 6 lines 58-63, col 7 lines 30-43, col 7 lines 20-29, and in the Drawing Descriptions in col 3 Fig. 8 (teaching on the alert model notifying the user that an appointment with a clinician is recommended to further evaluate the patient's health).
One having ordinary skill in the art at the time the invention was filed would modify the appointment recommendation based on biomarker data of Spiteri to include automatic scheduling via the provider’s scheduling software of Kakkar with the motivation of providing streamlined scheduling “such that the user can primitively receive treatment” (Kakkar in the Detailed Description in ¶ 0106).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Redei (US Patent No. 9,782,075)(see the Detailed Description col 11 lines 48-62 and col 24 lines 11-30 for an additional example of determining a patient’s disease state score – here a cognitive score for mental degeneration – based in part on biomarker data wherein the score is used to aid in treatment recommendations).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626